PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/963,591
Filing Date: 26 Apr 2018
Appellant(s): L'OREAL



__________________
Alan C. Pattillo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/05/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(A)	Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlIA 35 U.S.C. 112, the appellants), regards as the invention.

(B)	Claims 1-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the article “The Great Cover Up Ultimate Concealer by Luxury Product’, Julien et al. (US 2015/0164775), Tachon et al. (US 2015/0174948) and Auguste (US 2001/0006665), all references are of record, as evidenced by the article “Hexadecanoic acid, 2-ethylhexyl ester”.

(2) Response to Argument
Appellants argue that ethylhexyl palmitate used by the article Luxury Product is not an emulsifier as taught by the article ‘Hexadecanoic acid, 2-ethylhexyl ester’. This is for the following reasons:

A.	The Disclosure of the ‘Hexadecanoic acid, 2-ethylhexyl ester’ Web Page Would Not Be Believable By One Of Ordinary Skill In The Art.

Appellant argue that under 35 U.S.C. § 103, the ultimate question is whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.” The implication of this is that a person having ordinary skill in the art would evaluate any disclosure by a reference in view of other scientific evidence. Unbelievable or scientifically incorrect disclosures would be discarded.

In response to this argument, it is and argued that all the limitations of the present invention as a whole as defined by the claims are taught by combination of the cited references, either explicitly or impliedly, and addressed in details in the final office action. The scientific evidence provided and published is believed to be correct for all that it teaches. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. MPEP 2144.03. Further, MPEP 2121.01 states regarding 35 U.S.C. 103 rejection: “Even if a reference discloses an inoperative device, it is prior art for all it teaches”. Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). 

Appellants argue that because anyone can write anything on the internet, use of information from internet web pages requires a person to be skeptical. For example, a rapper has tweeted that the Earth is flat (see theguardian.com/music/2016/jan/25/bob-rapper-flat-earth-twitter), Russian Today (RT) has posted articles stating the Pentagon created a microchip that could detect Covid-19 under your skin (see web.archive.org/web/20210412221118/https://www.rt.com/usa/520854-covid19- microchip-pentagon/), and an entire website has been dedicated to dispensing information that birds aren’t real (see birdsarentreal.com). Simply because they are on the internet does not make such disclosures true. Thus, especially for scientific disciplines, the quality and merit of what is being disclosed must be considered.

In response to this argument, it is argued that the provided evidentiary reference is clear and proofs that 2-ethylhexyl ester is an emulsifier, and the claim requires “at least one or more optional ingredients selected from ….surfactants/emulsifiers…”. Therefore, even if the reference was never provided, the optional ingredients as broadly claimed are taught by all the other cited references as discussed in page 10 of the final office action, last paragraph, and the rejection can be sustained even without this reference. Note that the reference is used against optional ingredients that can be absent from the composition.  

Appellants argue that, as noted in the 1.132 Declaration (the “Declaration”) filed January 20, 2022, the relevant information contained on the web page in question is not believable. First, the source is not a reputable source for information about ethylhexyl palmitate. The Saapedia.org site, from which the “Hexadecanoic acid, 2-ethylhexyl ester” was provided, appears to be run by a Chinese company (Jinan Changji Co., Ltd) that does not make, sell, or use ethylhexyl palmitate. See Declaration, ¶ 9. Indeed, Jinan Changji Co., Ltd is not in the cosmetic chemistry field at all; the saapedia.org website states that the company develops “chemical paint products, industrial cleaning products, precision industrial cleaning products and household chemical products.” Jinan Changji Co., Ltd’s lack of any connection to the chemical in question indicates one of skill in the art would be skeptical of information found on the site.

In response to this argument and to ¶ 9 of the declaration, the evidentiary reference source does not have to be from the same field of appellants invention, i.e. from cosmetic field. The fact presented from the provided source fulfilled the purpose of showing the 2-ethylhexyl ester is a surfactant/emulsifier, even used in paint product, household product, etc., it is a surfactant. As appellants noticed that it is used by cited art in cosmetics. The manufacture source of the evidentiary reference is clear and appellants are aware of it, as assert above. Its literature source is publicly available from SAAPedia. 

Second, appellants argue that the website further attributes authorship of this article to a single, unknown, and unnamed individual. Specifically, the website states, “The contents of this website, strive to be practical and correct; still, it's hard to avoid mistakes and inadequacies ... For no signed articles, author is ssunliu”. Saapedia.org/en/aboutus/?type=detail&id=1. The web page in question is not signed; therefore, the author of this web page is ssunliu. However, the website provides no details as to who ssunliu is or the qualifications of such an individual, and therefore one of skill in the art would find any information provided to be suspect. See Declaration, ¶ 9.

In response to this argument, and to the declaration ¶ 9, there is not need and requirement to get any article on the web to be signed. No need for the website to provide details as to who ssunliu, as long as the website is publicly available and the author are identified.  As noted by the court in Ahlert, any facts so noticed should be of notorious character and serve only to "fill in the gaps" in an insubstantial manner which might exist in the evidentiary showing made by the examiner to support a particular ground for rejection. The examiner not relying on general knowledge without evidence, rather evidentiary reference which was publicly available is provided and its disclosure cannot be ignored because the source is not known or because it is not signed.

Third, appellants argue that there is no outside support for what is disclosed on that website that would allow one of skill in the art to find its disclosure believable. The cited reference only provides ChemID for support, but ChemID only provides toxicity and structural data. See id.; chem.nlm.nih.gov/chemidplus/rn/29806-73-3. Based on the phrase “Time: 2012-10-18” that appears on the printout (the web page does not display this, it only shows up when the web page is printed), it is possible the text was written on October 18, 2012. If that is the case, almost a decade passed before the present application was filed. In that time, no other reasonable websites can be found that describe ethylhexyl palmitate as an emulsifier. When considering the documentation provided by actual suppliers of ethylhexyl palmitate, especially those in the cosmetic field, they do not describe the compound as being a emulsifier. Instead, they describe it is a solubilizer or emollient. See Declaration, ¶ 10. An emulsifier is a substance used to stabilize an emulsion. An emollient is a substance used to enhance skin softness or act as an aesthetic or sensory modifier for a composition, and a solubilizer helps solubilize a solute in a solvent. See Declaration, ¶ 11-12. Thus, there is no support in the literature that might bolster the believability of the web page.

In response to this argument, and to the declaration ¶¶ 10-12, regarding the date of the reference, the reference was available in year 2012 and the present application has effective filing date 2018. Hence the reference antedates the effective filing date of the present invention. In any event, the evidentiary reference does not need to antedate the filing date of the prosecuted application. References cited to show a universal fact need not be available as prior art before appellants’ filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Even if the compound was not recognized as emulsifier for decade after the evidentiary reference date, contentions that the references are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Examiner provided a single reference as evidentiary but there are many available that state it is a known emulsifier.
In any event, all the cited references teach the instantly claimed optional ingredients, e.g. wax, surfactant, emulsifier, etc. The rejection of record teaches all the elements of the claims, even the optional ingredients, and the rejection can be maintained even without the evidentiary reference.  The same compound can have more than one function, emulsifier, surfactant, etc., and can be used in many fields and uses.

B.	Ethylhexyl Palmitate Does Not Have The Structural Features Prevalent In Surfactants and Emulsifiers 

Appellants argue that it is well-known in the art that surfactant molecules for emulsions containing water and oil will generally have one end of the molecule that is hydrophilic (water-loving) and one end of the molecule that is lipophilic (oil- or fat- loving).' By having different functionality (e.g., hydrophilic or lipophilic) at the ends of the molecular chain, it allows the molecule to align properly, provide the necessary and support an emulsion by forming micelles. It is this configuration and ability that is the calling card of surfactants and emulsifiers. Ethylhexyl ester has the hydrophilic portion is in the middle of the molecule. A molecule having this configuration does not lend itself to acting as a surfactant or emulsifier. 

In response to this argument, it is argued that regardless of the structure of ethylhexyl ester, it can be used in cosmetic and it is recognized as a surfactant. Appellants did not define what are “optional surfactants and emulsifiers” to be used in the claimed composition. Note that surfactant/emulsifier is claimed as an optional ingredient within a list of “one or more optional ingredients selected from ….surfactants/emulsifiers….” and rejection can be sustained without the evidentiary reference.    

C.	The Publication Date of the ‘Hexadecanoic acid, 2-ethylhexyl ester’ Web Page Is Not Clear

Appellants argue that the ‘Hexadecanoic acid, 2-ethylhexyl ester’ Web Page does not explicitly call out a publication date. Under MPEP 2128(II)(B), “Prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted. See subsection I above. Absent evidence of the date that the disclosure was publicly posted, if the publication itself does not include a publication date (or retrieval date), it cannot be relied upon as prior art under 35 U.S.C. 102(a)(1) and pre-AIA  35 U.S.C. 102(a) or (b).” The only apparent date related to the first publication of the web page that is listed on ‘Hexadecanoic acid, 2-ethylhexyl ester’ is on the first page: “Time: 2012-10-18 16:50:24”. Appellants submit that the text “time” is insufficient to be considered evidence of the date of first public disclosure of the web page.

In response to this argument, it is argued that reference is not relied upon as a prior art, only as evidentiary reference. As set forth in this examiner’s answer, the date of the evidentiary reference does not need to antedate the effective filing date of the prosecuted application. References cited to show a universal fact need not be available as prior art before appellants’ filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.